986 F.2d 1425w
RICO Bus.Disp.Guide 8252
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.George WADE and Joyce Wade, Plaintiffs-Appellants,v.Edward B. HOPPER, II, et al., Defendants-Appellees.
No. 91-3892.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 5, 1992.Decided Feb. 17, 1993.Rehearing and Rehearing En BancDenied April 22, 1993.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION